DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 and 12-17 were previously pending.  Applicant’s amendment filed April 14, 2022, has been entered in full.  Claims 1 and 12-17 have been amended.  Claim 7 has been cancelled.  No new claims have been added.  Accordingly, claims 1-6 and 12-17 are now pending.

Response to Arguments
Applicant has cancelled claim 7 (Remarks filed April 14, 2022, hereinafter Remarks: Page 7).  Accordingly, the previous objection to claim 7 is withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102 and 103, arguing that the previously cited prior art does not teach all elements of the amended claims (Remarks: Pages 7-11).  Examiner respectfully disagrees.
First, Applicant asserts that “Kim does not teach or suggest providing the metadata as claimed from a metadata generation server apparatus” (Remarks: Page 10).  Applicant notes that Examiner previously mapped a similar feature to receiver 210 of Fig. 2 of Kim (Remarks: Page 10), but asserts that this “is not a metadata generation server apparatus” (Remarks: Page 10).  Examiner respectfully disagrees.  Applicant has not given any reason why they do not believe that the receiver 210 falls within the scope of a metadata generation server apparatus.  Such an unsupported and unexplained assertion is respectfully non-persuasive.
Second, Applicant asserts that none of the cited prior art discloses that the neural network to be applied is selected “based on an identification information of the image processing artificial neural network included int eh metadata” and “the identification information of the image processing artificial neural network corresponds to scene context of the low resolution image of the image data” (Remarks: Page 11).  Examiner respectfully disagrees.  Applicant does not specifically address the Kim reference, or provide any explanation of why they do not believe this feature is taught by Kim.  Such an unsupported and unexplained assertion is respectfully non-persuasive.  As explained further in the rejections below, Kim teaches “AI data” metadata that does include identification information of a neural network, where the identification information corresponds to “scene context” of the low resolution image of the image data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘Kim’ (US 2020/0126262 A1).
Regarding claim 1, Kim discloses a method for enhancing a resolution of an image, the method comprising:
loading, by an image resolution enhancement apparatus (Fig. 2, AI decoder 230; also see e.g. Figure 11, apparatus 40), image data comprising a low resolution image (Fig. 2, image data; also see e.g., [0220], Figure 11, image data 25) and metadata of the image data (Fig. 2, AI data; also see e.g. [0219], Figure 11, AI Data 30; also see e.g. [0117], [0108]-[0113], and [0069] et seq. for further examples of the AI data); 
transmitting the image data or a unique identifier of the image data to a metadata generation server apparatus (Fig. 2, AI encoding data is transmitted to receiver 210, which is within the scope of a metadata generation server apparatus at least because it generates AI data metadata and serves it as output to AI decoder 230; [0049], [0062], the AI encoding data includes the low resolution image) for determining at least one image processing artificial neural network to be applied to the low resolution image ([0109]-[0117] describe various ways in which the “AI data” metadata can be used to determine at least one image processing artificial neural network to be applied to the low-resolution image for upscaling, such as by providing an identifier of a particular neural network – i.e. DNN setting information – to be used);
receiving the metadata comprising information related to the image processing artificial neural network to be applied to the low resolution image in the image data, from the metadata generation server apparatus (Fig. 2, “AI data” metadata are received at decoder 210 from metadata generation server apparatus 210; e.g., [0109]-[0117] describe various ways in which the AI data metadata comprise information related to the image processing artificial neural network to be applied to the low resolution image in the image data, such as by comprising an index or information related to resolution, bitrate and codec that is used to look up a corresponding neural network to be applied to the low resolution image);
analyzing the received metadata comprising the information related to the image processing artificial neural network to be applied to the low resolution image in the image data (e.g. [0221], AI data is analyzed in order to determine which upscaling neural network – i.e. DNN setting information – to select; See e.g. [0117], [0108]-[0113] for examples of different methods of metadata analysis); 
selecting the image processing artificial neural network to be applied to the low resolution image from an image processing artificial neural network group comprising a plurality of image processing artificial neural networks, based on identification information of the image processing artificial neural network included in the metadata (e.g., [0221], DNN setting information for one of plural upscaling neural networks is selected based on the analysis of the AI data/metadata; e.g. [0108]-[0113], Figure 5, one of a group of four image processing artificial networks A-D may be identified based on resolution, bitrate and codec information included in AI data/metadata; e.g., [0117], AI data/metadata may also include an identifier of a particular neural network to be applied); and 
generating, by the image resolution enhancement apparatus, a high resolution image by processing the low resolution image according to the selected image processing artificial neural network (e.g. [0223], Figure 11, up-scaler 1144 generates high resolution image using selected DNN setting information),
wherein the identification information of the image processing artificial neural network corresponds to scene context of the low resolution image of the image data (Fig. 6, [0122]-[0128], especially [0128], AI data identifies which of plural neural networks should be applied to a given temporal range of frames; This falls within the scope of identification information corresponding to “scene context” at least because a temporal range of frames is a “scene” and the “context” of a frame includes which scene it belongs to; For example, the scene context of frame/low-resolution-image t0 is that it belongs to the first scene of Fig. 6, and therefore should be processed using the DNN setting information identified via the AI data/metadata as corresponding to that scene).

Regarding claim 2, Kim discloses the method of claim 1, and Kim further discloses:
wherein the image data is moving image data composed of a plurality of low resolution images ([0122]-[0125], Figure 6, image data includes plurality of frames, which are low-resolution and therefore subjected to AI up-scaling), and 
wherein the selecting of the image processing artificial neural network comprises: selecting different image processing artificial neural networks to be respectively applied to at least two different low resolution images of the moving image data, based on the metadata ([0126]-[0128], various techniques for selecting different neural networks for different frames, based on the metadata, are described).

Regarding claim 4, Kim discloses the method of claim 1, and Kim further discloses:
wherein the image data is moving image data composed of a plurality of groups of pictures (GOP) ([0122]-[0125], Figure 6 illustrates three groups of pictures), and 
wherein the selecting of the image processing artificial neural network comprises: selecting different image processing artificial neural networks to be respectively applied to at least two different groups of pictures of the moving image data, based on the metadata ([0126]).

Regarding claim 12, Examiner notes that the claim recites an apparatus for enhancing image resolution, the apparatus comprising: a processor; and a memory operatively coupled with the processor and configured to store metadata of image data, wherein the memory stores computer-executable codes configured to cause the processor to perform a method that is substantially the same as the method of claim 1.
Kim discloses the method of claim 1 (see above).
Kim further discloses implementing its method as an apparatus for enhancing image resolution, the apparatus comprising: a processor; and a memory operatively coupled with the processor and configured to store metadata of image data, wherein the memory stores computer-executable codes configured to cause the processor to perform the method (e.g. [0067]-[0068], [0215], [0239]-[0241]).
Accordingly, claim 12 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim for substantially the same reasons as claim 1.

Regarding claim 14, Examiner notes that the claim recites limitations that require features substantially the same as features recited in claim 2 or features that are substantially the same as features recited in claim 4.  Kim discloses both the features of claim 2 and the features of claim 4 (see above).  Accordingly, claim 14 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim for substantially the same reasons as claim 2 and/or claim 4.

Regarding claim 15, Kim discloses the apparatus of claim 12, and Kim further discloses that the memory further stores computer-executable codes configured to cause:
generation of a plurality of artificial neural network instances based on the plurality of image processing artificial neural network models, and 
delivery of the low resolution image to any one artificial neural network instance among the plurality of artificial neural network instances based on the metadata (e.g. [0126]; Figure 5; the AI data/metadata may require delivery of the low-resolution to, and processing by, any ones of the plurality of artificial neural networks, such as each of networks A, B and C; Performing processing with a neural network necessarily requires generating an instance of that neural network – e.g. [0103]-[0105]; Therefore, Kim’s disclosure of processing with a plurality of neural networks includes generation of a plurality of artificial neural network instances based on the plurality of image processing artificial neural network models).

Regarding claim 16, Kim discloses the apparatus of claim 12, and Kim further discloses that the memory further stores computer-executable codes configured to cause:
selective generation of an artificial neural network instance based on any one artificial neural network model among the plurality of image processing artificial neural network models based on the metadata (e.g. [0103]-[0105], when any one artificial neural network model is obtained based on the metadata (i.e. when any one DNN setting is selected based on AI data), parameters of DNN are adjusted to match the selected model, thereby selectively generating an artificial neural network instance), and delivery of the low resolution image to the generated artificial neural network instance (e.g. Figure 3, low resolution image 135 is input to neural network instance for upscaling).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of ‘Yeo’ (“Neural Adaptive Content-aware Internet Video Delivery,” 2018).
Regarding claim 3, Kim teaches the method of claim 1.
Kim receives a video frame (Figure 12, S910), applies a neural network to generate a high resolution image (Figure 12, S940), and then outputs it to a display ([0229]).
Kim does not explicitly teach using a buffer.
However, Yeo does teach a technique for enhancing image resolution that includes, after generating a high resolution image using a neural network, storing the generated high resolution image in a buffer (Page 650, Section 5, super-resolution DNN processing is applied to a video chunk, then stores the results in a buffer) during a predetermined reference time or a predetermined reference period (e.g. the time/period between the completion of the DNN processing and the display); and sequentially outputting the high resolution image from the buffer (e.g. Page 650, Section 5, high resolution video chunks are displayed sequentially according to their playback time).
Using an output buffer, such as taught by Yeo, advantageously ensures consistent video display, even under circumstances where the time required to load and process video data may be variable.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kim with the output buffering of Yeo in order to improve the method with the reasonable expectation that this would result in a method that advantageously ensured consistent video display, even under circumstances where the time required to load and process video data may be variable.  This technique for improving the method of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yeo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Yeo to obtain the invention as specified in claim 3.	


Claim(s) 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of ‘Lee’ (US 2020/0372608 A1).


Regarding claim 5, Kim teaches the method of claim 1.
Kim determines AI data including information related to image data, transmits the AI data as metadata, and uses the AI data to control neural-network-based upscaling (e.g. Figure 1; [0069]-[0072]).  In particular, the AI data are used to select an image processing artificial network to be applied to the image data in order to perform the upscaling (e.g. Figure 5).
Kim does not explicitly teach that the AI data/metadata comprises a first weighting factor and a second weighting factor respectively related to a first image processing artificial neural network and a second image processing artificial neural network, and wherein the selecting of the image processing artificial neural network comprises: selecting the first image processing artificial neural network and the second image processing artificial neural network to be applied to the low resolution image, based on the metadata.
However, Lee does teach AI image upscaling techniques that include determining AI data/metadata comprising a first weighting factor and a second weighting factor respectively related to a first image processing artificial neural network and a second image processing artificial neural network (e.g. [0096], Figure 4, area detection S410 is used to determine weights for edge and texture areas; [0100]-[0101], the weights are applied respectively to outputs of first and second image processing artificial neural networks).
Lee teaches that different neural networks may be more-suited to enhancing different aspects of an image (e.g. [0075], [0100]), and that using a weighted combination of neural networks allows each of these different aspects of an image to be enhanced (e.g. [0089], [0101]). 
Examiner notes that Kim teaches selecting which image processing artificial network to use for upscaling, based on the metadata ([0221], DNN setting information for one of plural upscaling neural networks is selected based on the analysis of the AI data/metadata; e.g. [0108]-[0113], Figure 5, one of a group of four image processing artificial networks A-D may be selected based on AI data/metadata).  A modification of Kim to use both first and second neural networks for upscaling, as taught by Lee, would result in selecting the first image processing artificial neural network and the second image processing artificial neural network to be applied to the low resolution image, based on the metadata.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kim with the weighted neural network combination of Lee in order to improve the method with the reasonable expectation that this would result in a method that could advantageously enhance different aspects of an image.  This technique for improving the method of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Lee in order to obtain the invention as specified in claim 5.	

Regarding claim 6, Kim in view of Lee teaches the method of claim 5, and Lee further teaches that the generating of the high resolution image comprises:
generating a first intermediate high resolution image and a second intermediate high resolution image by respectively applying the first image processing artificial neural network and the second image processing artificial neural network to the low resolution image ([0100], Figure 4, S430-440, each of first and second image processing artificial neural networks generate an intermediate high resolution image from the low resolution image at S420); and 
generating the high resolution image by synthesizing an image of a result of the applying the first weighting factor to the first intermediate high resolution image and an image of a result of the applying the second weighting factor to the second intermediate high resolution image ([0101]-[0102], Figure 4, S450).

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 6.  Kim in view of Lee teaches the limitations of claim 6 (see above).  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee for substantially the same reasons as claim 6.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of ‘Dorrell’ (US 2003/0123701 A1).

Regarding claim 17, Kim teaches the apparatus of claim 12.
Kim teaches transmitting image data and metadata (e.g. Figures 1 and 7) and using the metadata to control upscaling the image data (e.g. Figures 1 and 2).
Kim does not explicitly teach that the metadata further comprises a hash value related to the image data , and that the memory further stores computer-executable codes configured to cause comparison of the hash value included in the metadata with a hash value of the loaded image data.
However, Dorrell does teach techniques for checking whether an image has been modified, where image metadata further comprises a hash value related to the image data ([0059]-[0060]), and modification is detected based on comparison of the hash value included in the metadata with a hash value of the loaded image data ([0090]).
Dorrell teaches that its hash metadata is a form of authentication metadata, the need for which “has been increasing in recent years” ([0002]; [0060]).
It is possible for image data to become corrupted during transmission, such as due to noise, data drop-outs, or malicious interference.  Such corruption results in data modification.  As noted above, Kim performs image data transmission.  The modification checking taught by Dorrell could be used to detect image data corruption caused by the transmission, thereby advantageously providing an opportunity for correction, debugging, or further error prevention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim with the hash-based modification checking of Dorrell in order to improve the apparatus with the reasonable expectation that this would result in an apparatus whose metadata included needed authentication data and/or that could detect image data corruption, thereby advantageously providing an opportunity for correction, debugging, or further error prevention.  This technique for improving the apparatus of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dorrell.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Dorrell in order to obtain the invention as specified in claim 17.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669